Citation Nr: 1626633	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-03 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to an effective date earlier than January 27, 2009, for the grant of service connection for coronary artery disease.

3.  Entitlement to service connection for lumbar disc disease.

4.  Entitlement to service connection for bilateral shoulder clavicular arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2010 rating decision denied service connection for lumbar disc disease and bilateral shoulder clavicular arthritis.  The February 2011 rating decision granted service connection for ischemic heart disease with a disability rating of 60 percent, effective January 27, 2009, and denied entitlement to a TDIU.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of service connection for bilateral shoulder clavicular arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have congestive heart failure; he is capable of a workload of at least 5 METS and has an ejection fraction of 50 percent. 

2.  Service connection for coronary artery disease was granted in a February 2011 rating decision, and the RO assigned an effective date of January 27, 2009.

3.  The record includes no communication from the Veteran or his representative received earlier than January 27, 2009, constituting either a formal or informal claim of service connection for a cardiovascular disability.

4.  The evidence shows that the Veteran's lumbar spine disability, diagnosed as degenerative disc disease, is related to an in-service injury.

5.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for an effective date earlier than January 27, 2009, for the grant of service connection for ischemic heart disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.816, 3.400 (2015).

3.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection and TDIU claims, including how to establish a disability rating and effective date, in February and December 2009, prior to the initial adjudication of the claim. No further notice is required regarding the downstream issues of a higher initial rating and an earlier effective date, and no prejudice has been alleged. 

The Veteran was afforded a VA examination for his heart in May 2010.  He was also afforded a VA examination for purposes of his TDIU claim in July 2010.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed. 

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488   (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Increased Rating for Ischemic Heart Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's service-connected coronary artery disease is currently rated as 60 percent disabling under Diagnostic Code 7005.  38 C.F.R. § 4.104 (2015).

Under Diagnostic Code 7005, a 100 percent evaluation is warranted for chronic congestive heart failure, or a workload of three METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent evaluation is merited when a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  Finally, a 10 percent evaluation is warranted for workload of seven METs but not greater than ten METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  Id.

The Board finds that the evidence does not support entitlement to a rating in excess of 60 percent.  The evidence for this period includes VA and private treatment records that date from 2009, as well as the report of a May 2010 VA examination.  A private echocardiogram dated February 2008 shows an ejection fraction of 50 percent with mild global hypokinesis, enlarged left atrium, low left ventricular function, and mild regurgitation of the mitral and tricuspid valves.  The May 2010 examination shows no evidence of congestive heart failure.  This report also states that continuous medication was not required for the Veteran's heart disability.  There was no history of syncope, fatigue, angina, dizziness, or dyspnea.  The examiner stated that the Veteran had a workload of 5 to 7 METS.  His left ventricular ejection fracture was 50 percent.  The symptoms in this examination report are consistent with those shown in a review of the treatment records. 

The findings of the May 2010 VA examination are consistent with the criteria for a 60 percent evaluation for coronary artery disease.  Nevertheless, none of the three criteria that would support a 100 percent evaluation have been demonstrated.  There is no evidence of congestive heart failure, no evidence of left ventricular dysfunction with an ejection fracture of less than 30 percent, and the Veteran is not limited to a workload of 3 METS or less before experiencing dyspnea, fatigue, angina, or dizziness.  In the absence of at least one of these criteria, there is no basis for a 100 percent rating.  See 38 C.F.R. § 4.104, Code 7005.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

The Veteran's representative contends that consideration of an extraschedular rating is warranted in this case.  See May 2016 appellate brief.  To that end, he has stated that the Veteran's heart symptoms have caused a more severe disability picture than reflected through the objective measurement addressed by the schedular criteria, to include marked interference with employment.  In this regard, the representative alluded to episodes marked by increased shortness of breath on exertion, chest pain, and stable angina pectoris, along with feelings of weakness and occasional mild dizziness.  He submitted a March 2016 statement from the Veteran's wife, who indicated that, due to the physical symptoms of his heart disability, the Veteran was unable to pass the physical examination to keep his commercial driver's license and therefore could not continue working in the only field that he has ever worked in.  

While the Board acknowledges the argument from the Veteran's representative, it finds that the Veteran's heart disability picture is adequately contemplated by the applicable schedular rating criteria discussed above.  The currently assigned rating adequately describes the Veteran's shortness of breath, chest pain, and angina, as well as his feelings of weakness and dizziness.  The fact that he failed to complete a stress test, does not, standing alone, lead to a conclusion that the criteria cannot measure his disability picture, as suggested by the representative here.  Rather, the totality of the record can still enable the factfinder to determine what percentage level of disability has been most nearly approximated.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's heart disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Thus, extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is service-connected for other disabilities in addition to coronary artery disease.  These include residuals of prostate cancer and, as a result of this decision, lumbar disc disease.  However, the Board herein below is granting a schedular TDIU on the basis of the combined effects of these three service-connected disabilities (coronary artery disease, lumbar disc disease, and residuals of prostate cancer). This total rating pursuant to § 4.16(a) is the maximum benefit assignable on the basis of the combined effect of his multiple conditions. Because there is no further benefit that may be obtained by referral for extraschedular consideration in this context, the issue is moot.  See id.; see also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).

In sum, the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's service-connected coronary artery disease.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Earlier Effective Date for Ischemic Heart Disease

In January 27, 2009, the Veteran submitted a claim of service connection for prostate cancer and for back and shoulder disabilities.  He also claimed entitlement to a TDIU.  Thereafter, in October 2009, he added the issue of service connection for ischemic heart disease, as secondary to herbicide exposure, to his claim.

Subsequently, on August 31, 2010, VA regulations were amended to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases that warrant presumptive service connection based on herbicide exposure.  See 75 Fed. Reg. 53202 (August 31, 2010).  As such, a special review of the Veteran's claims file was initiated pursuant to the Nehmer court orders.  See May 2011 notice letter to the Veteran; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

As already stated, the February 2011 rating decision granted service connection for ischemic heart disease, as secondary to herbicide exposure, effective January 27, 2009.  The Veteran is seeking an earlier effective date.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

VA has promulgated special rules for determining the effective dates of awards under the Nehmer court orders for disability or death caused by a condition presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.816.  If the Veteran's claim for disability compensation for the covered herbicide was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2).  Ischemic heart disease was added to the list of diseases that warrant presumptive service connection based on herbicide exposure on August 31, 2010. 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability, or (2) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.

In this case, the Veteran submitted, in January 27, 2009, a claim of service connection for prostate cancer, and back and shoulder disabilities.  He also claimed entitlement to a TDIU.  Thereafter, in October 2009, he added the issue of service connection for ischemic heart disease, as due to herbicide exposure, to his claim.

The record shows no claim or evidence received prior to January 27, 2009.  Rather, the aforementioned January 2009 claim for benefits is the earliest document of record.  As such, there is no evidence that a formal or informal claim of service connection for coronary artery disease was filed prior to January 27, 2009.  Therefore, an effective date earlier than January 27, 2009, is not warranted.




Service Connection for Lumbar Disc Disease

The Veteran is seeking service connection for a back disability.  His January 2009 claim described his disability as degenerative disc disease, spinal stenosis L1-L2, and disc herniation L2-L3.  The RO has characterized the issue on appeal as service connection for lumbar disc disease.  The Veteran contends that his lumbar spine disability is related to a back injury sustained in service while playing basketball.  Service treatment records from March 1969 document that the Veteran suffered from right para-lumbosacral pain after playing basketball the evening prior.

The Veteran underwent a VA examination for his back in February 2010.  The examiner diagnosed lumbar degenerative disc disease.  Nevertheless, his medical opinion focused on spinal stenosis, which the examiner deemed as less likely than not related to an in-service injury.  The examiner stated that it was very difficult to determine the etiology of the Veteran's spinal stenosis as an old fracture at L1 could be contributing to it.  He conceded the possibility that his in-service injury contributed to his stenosis, but stated that this could not be proved or disproved.  The examiner reiterated his conclusion in a February 2010 addendum opinion.

Subsequently, the Veteran submitted the report of a July 2010 private examination.  The examiner opined that there was a 50-50 chance that the Veteran's lumbar spine stenosis was related to service.  In support of this conclusion, the examiner cited a medical report discussing the potentially long latency period between a back injury and the development of spinal stenosis.

More recently, in May 2016, the Veteran submitted a private opinion (dated April 2016).  Based on a review of the relevant medical evidence, the private examiner opined that the Veteran's degenerative disc disease was the direct result of his in-service back injury.  The examiner noted that although the Veteran did suffer a fall and L1 compression fracture in April 2001, it was clear from the medical records that his back pain symptoms predated that injury by a decade or more.  In that regard, he cited a June 2006 consult note from the Veteran's neurosurgeon stating that the Veteran had at least a 15-year history of back pain.  The examiner added that the radiographic evidence was consistent with an objective pattern of post-traumatic degenerative disc disease.  Since there was no history of back problems prior to service, the examiner concluded that the Veteran's in-service injury was the proximate event responsible for the development of degenerative disc disease. 

The Board finds that the evidence is in relative equipoise as to whether the Veteran's degenerative disc disease is related to his in-service injury.  As such, the Board resolves any doubt as to that aspect in favor of the Veteran.  

In sum, the evidence shows that the Veteran's current back disability, diagnosed as degenerative disc disease, is related to a back injury during service.  Accordingly, the Board finds that entitlement to service connection is warranted.

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are ischemic heart disease, rated as 60 percent disabling since January 27, 2009; residuals of prostate cancer, rated as 60 percent disabling since January 27, 2009; tinnitus, rated as 10 percent disabling since June 13, 2012; and erectile dysfunction, associated with residuals of prostate cancer, rated as noncompensable since March 11, 2010.  As discussed above, the Board is granting service connection for lumbar spine disease.  During the appeal period, the Veteran's combined rating has been over 80 percent.  38 C.F.R. § 4.25.

Thus, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran underwent a June 2010 VA examination for purposes of his TDIU claim.  The examiner stated that the Veteran's service-connected coronary artery disease contributed to functional impairments for physical employment, as he has dyspnea and chest tightness on moderate exertion.  Notwithstanding, the examiner noted that the Veteran did not have functional impairments on sedentary employment.  Last, the examiner indicated that there was no incapacity due to the Veteran's residuals of prostate cancer.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In addition, an April 2016 private opinion (received May 2016) noted that the Veteran's back pain had a deleterious effect on his ability to function as a salesman.  Similarly, he indicated that the Veteran's coronary artery disease and residuals of prostate cancer have also had a significant impact on his life, activities of daily living, and employment.  The private examiner concluded, based on a review of medical records, that the Veteran was incapable of any employment, even in a sedentary setting.  In this regard, he stated that the Veteran's daily exacerbations of severe back pain provoked by prolonged standing and ambulation, as well as his discomfort from sitting still, in addition to his urinary and cardiac symptoms, prevent him from even sedentary employment.  In sum, the examiner stated that the compounded limiting effects of lumbo-sacral degenerative disc disease, prostate cancer residuals, and coronary artery disease have unquestionably rendered the Veteran incapable of even sedentary employment since at least June 2006.

The Veteran's January 2009 TDIU claim shows that his last employment was as a route salesman for a manufacturer of auto parts, from 1990 to 2006.  Information submitted from said employer shows that the Veteran stopped working for medical reasons.  Records from the Social Security Administration (SSA) indicate that he was determined disabled since June 2006 due to a primary diagnosis of discogenic and degenerative disorders of the back, and a secondary diagnosis of cardiomyopathies.  The Veteran's highest level of education is high school.  

The Veteran has described his work as a route salesman as a physically demanding job.  See July 2010 private examination.  He has stated that his work duties included loading a trailer with products that could weigh from 15 to 100 pounds, and drive the trailer to clients in an area that covered three states.  See SSA records at 11-12.

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The evidence of record shows that his heart and back disabilities impairs his capacity to do physical work.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and limited work experience.  As stated above, he has a high school education and, from 1990 to 2006, worked as a route salesman for an auto parts manufacturer, a job that was quite physical, as it entailed continuous long distance travel and the handling of heavy objects.  Furthermore, there is no indication of which type of sedentary employment would be available to the Veteran given his level education and work experience.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 60 percent for coronary artery disease is denied.

Entitlement to an effective date earlier than January 27, 2009, for the grant of service connection for ischemic heart disease, is denied.

Entitlement to service connection for lumbar disc disease is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.


REMAND

The Veteran is seeking service connection for bilateral shoulder clavicular arthritis, as secondary to his now service-connected lumbar spine disability.  Private treatment records show a diagnosis of severe arthritis to the sternoclavicular and acromioclavicular joints on the right, in December 2006.  A VA treatment record dated February 2009 notes a history of osteoarthritis of the shoulders.  As explained above, the Board has granted service connection for lumbar disc disease.

A VA examination has not been provided with regard to the Veteran's claimed shoulder disability.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

As the evidence suggests that the Veteran has a current shoulder disability, which he believes is related to his now service-connected lumbar disc disease, the Board finds that a VA examination of the Veteran's shoulder should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current shoulder disability.  The examiner should review the claims file.

The examiner should provide an opinion with respect to the following:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a shoulder disability?

If there is no currently diagnosed shoulder disability, the examiner must reconcile this lack of diagnosis with previous findings (e.g., a December 2006 diagnosis of severe arthritis to the sternoclavicular and acromioclavicular joints on the right, and VA treatment records noting a history of osteoarthritis in the shoulders) showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a shoulder disability at any time since January 2009, date of the claim, even if that disability has since resolved.

For any shoulder disability that the examiner finds to have been present at any time since January 2009, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.  If not, has it been caused by the service-connected back disability?  If not, has a bilateral shoulder disability been aggravated (permanently worsened beyond its natural progress) by the low back disability.  If aggravation is found, please attempt to estimate the baseline level of disability prior to such aggravation.

The examiner must provide a rationale for any opinions offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


